MEMORANDUM ***
Corazón F. Sotto, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal of the Immigration Judge’s order denying her motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252(b)(1). We review for abuse of discretion the denial of a motion to reopen. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We deny the petition because the Immigration and Naturalization Service properly sent the Notice to Appear to Sotto’s last known address, and Sotto has failed to show ex*366ceptional circumstances. See 8 U.S.C. §§ 1229a(b)(5)(A), (C); Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997); Sharma, 89 F.3d at 547.
PETITION DENIED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.